NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ISAAC A. POTTER, JR.,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5089
                ______________________

    Appeal from the United States Court of Federal
Claims in 1:14-cv-00459-JFM, Senior Judge James F.
Merow.
               ______________________

              Decided: February 29, 2016
               ______________________

   ISAAC A. POTTER, JR., Orlando, FL, pro se.

    KIRBY LEE, Commercial Litigation Branch, Civil Divi-
sion, United States Department of Justice, Washington,
DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, JOHN FARGO.
                ______________________

  Before NEWMAN, LOURIE, and BRYSON, Circuit Judges.
2                                             POTTER v. US



PER CURIAM.
     Isaac A. Potter, Jr. appeals the dismissal of his com-
plaint against the United States for failure to state a
claim under Rule 12(b)(6). Because the Court of Federal
Claims properly dismissed Mr. Potter’s complaint, 1 we
affirm.
                      BACKGROUND
     On May 19, 2014, Mr. Potter, appearing pro se, filed a
complaint against the United States in the Court of
Federal Claims seeking damages in the amount of one
billion dollars. The complaint provided various docu-
ments from previous lawsuits and appeals filed by Mr.
Potter and the text of several statutes and procedural
rules.
    On June 18, 2014, Mr. Potter filed an amended com-
plaint that included an allegation that the trademark
“KNIGHTS OF THE ZODIAC,” registered to Toei Anima-
tion, was cancelled or surrendered.
    After various procedures, on May 18, 2015, the Court
of Federal Claims granted the government’s motion to
dismiss for failure to state a claim under Rule 12(b)(6).
The court stated that “plaintiff’s amended complaint is
simply devoid of any allegations that could arguably state
a claim for any sort of relief.” The court construed the
pleadings as a challenge to previous decisions in the
Eastern District of Virginia and in this court. The court
held that it had no authority to consider attacks on previ-
ous decisions and the plaintiff failed to recite facts that
could support any other claim.
    Mr. Potter appeals.



    1  Potter v. United States, Dkt. No. 24, Civ. No. 1:14-
cv-00459-JFM (Fed. Cl. May 18, 2015).
POTTER v. US                                               3



                        DISCUSSION
     We review de novo whether the Court of Federal
Claims properly dismissed a complaint for either a lack of
jurisdiction or for failure to state a claim upon which
relief can be granted. See, e.g., Boyle v. United States, 200
F.3d 1369, 1372 (Fed. Cir. 2000). Mr. Potter, as the
plaintiff, bears the burden of showing jurisdiction by a
preponderance of the evidence. Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002). A motion to dismiss
for failure to state a claim upon which relief can be grant-
ed under Rule 12(b)(6) is appropriate when the facts
asserted by the plaintiff do not entitle him to a legal
remedy. Id. In reviewing the dismissal, we must accept
all well-pleaded factual allegations as true and draw all
reasonable inferences in Mr. Potter’s favor. Id.
    The Court of Federal Claims was correct in holding
that it had no jurisdiction to review the merits of deci-
sions from federal district courts, the Trademark Trial
and Appeal Board (TTAB), or this court. See, e.g., Inno-
vair Aviation Ltd. v. United States, 632 F.3d 1336, 1344
(Fed. Cir. 2011) (“[T]he Court of Federal Claims ‘does not
have jurisdiction to review the decision of district
courts.’”); 28 U.S.C. § 1295(a)(4) (Court of Appeals for the
Federal Circuit hears appeals from TTAB proceedings).
    The only information that appears to have been newly
presented is the allegation that the trademark for
“KNIGHTS OF THE ZODIAC” mark was cancelled or
surrendered by operation of 15 U.S.C. § 1057 or Rule
2.174. However, even if correct, the Court of Federal
Claims lacks jurisdiction. 28 U.S.C. § 1491.
    We affirm the Court of Federal Claims’ dismissal of
Mr. Potter’s claims.
                       AFFIRMED